Case
 Case1:19-cv-06197-LTS-OTW
      1:19-cv-06197-LTS-OTW Document
                             Document98-1
                                      99 Filed
                                          Filed12/28/20
                                                12/22/20 Page
                                                          Page11ofof11
                                                                     11




                           Exhibit A
       Case
        Case1:19-cv-06197-LTS-OTW
             1:19-cv-06197-LTS-OTW Document
                                    Document98-1
                                             99 Filed
                                                 Filed12/28/20
                                                       12/22/20 Page
                                                                 Page22ofof11
                                                                            11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 KAY JOHNSON, both individually and
 derivatively on behalf of NATIONAL HOLDINGS
 CORPORATION,

                       Plaintiff,

          v.                                                  No. 19-cv-06197-LTS-OTW

 NATIONAL SECURITIES CORPORATION,                        STIPULATION AND PROPOSED
 NATIONAL ASSET MANAGEMENT, INC.,                            PROTECTIVE ORDER
 NATIONAL HOLDINGS CORPORATION,
 MICHAEL MULLEN, GLENN WORMAN,
 BILLY GROENEVELD, DANIEL ORTEGA,
 RENE KAGEFF, MICHAEL SINGER, DANIEL
 HUME, JEFFREY GARY, ROBERT
 FAGENSON, ATHANASSIOS MICHAS A/K/A
 NASSOS MICHAS, BARBARA CREAGH, and
 JOHN DOES 1-10,

                       Defendants,

 and

 NATIONAL HOLDINGS CORPORATION,

                       Nominal Defendant.



       WHEREAS, the parties having agreed to the following terms of confidentiality for the
above-captioned action (the “Action”), and the Court having found that good cause exists for the
issuance of an appropriately tailored confidentiality order pursuant to Rule 26(c) of the Federal
Rules of Civil Procedure, the following Protective Order is entered by the Court.

Proceedings and Information Governed.

         1.    This Protective Order and any amendments or modifications hereto shall govern
               any document, information or other thing furnished by any party, to any other
               party, and includes non-parties who receive a subpoena in connection with this
               Action. The information protected includes material designated as
               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” produced in accordance
               with this Protective Order, including answers to interrogatories, answers to
               requests for admission, responses to requests for production of documents,
               deposition transcripts and videotapes, deposition exhibits, and other writings or
               things produced (collectively, “Discovery Material”), as well as to any copies,
    Case
     Case1:19-cv-06197-LTS-OTW
          1:19-cv-06197-LTS-OTW Document
                                 Document98-1
                                          99 Filed
                                              Filed12/28/20
                                                    12/22/20 Page
                                                              Page33ofof11
                                                                         11




             excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded
             information containing, reflecting, or disclosing such information. For avoidance
             of doubt, parties may seek to file Discovery Material with the Court in redacted
             form or under seal as described in ¶ 18, infra.

Designation and Maintenance of Information.

      2.     For purposes of this Protective Order, the “CONFIDENTIAL” designation shall
             mean that the Discovery Material is comprised of sensitive or personal
             information the designating party believes, in good faith, is not publicly known
             and must be protected from public disclosure. This includes sensitive personal
             information of employees, directors, and officers that is not redacted as “PII” (see
             ¶¶ 12-13, infra), confidential business information, confidential competitive
             planning documents, and pricing and third party contracts. The “HIGHLY
             CONFIDENTIAL” designation shall mean Discovery Material that is comprised
             of sensitive or personal information the designating party believes, in good faith,
             is neither known to the requesting party (Plaintiff or Defendants as the case may
             be) nor publicly known. This includes material described as “CONFIDENTIAL”
             in this paragraph that is especially sensitive in nature and/or has a substantial
             likelihood of compromising or jeopardizing the producing party’s competitive
             business interests were the material designated as merely “CONFIDENTIAL.” In
             all instances, the designating party bears the burden of proving the bases for its
             designations.

      3.     The designation of any information as “CONFIDENTIAL” or “HIGHLY
             CONFIDENTIAL” shall be made in the following manner by any designating
             party:

             a.     In the case of written discovery: by affixing the legend
                    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to the first page of
                    the document and to each page containing any such information.

             b.     In the case of documents, including ESI, produced in the Action: by
                    affixing the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
                    to the pages of the document. Before designating documents as
                    “HIGHLY CONFIDENTIAL,” the producing party shall follow the
                    procedures set forth in ¶ 6, infra.

             c.     In the case of tangible items: by (i) affixing the legend
                    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to the item by
                    sticker or other reasonable means; or (ii) by letter to all counsel providing
                    a written description identifying the items so designated. Before
                    designating tangible items as “HIGHLY CONFIDENTIAL,” the
                    producing party shall follow the procedures set forth in ¶ 6, infra.




                                               2
     Case
      Case1:19-cv-06197-LTS-OTW
           1:19-cv-06197-LTS-OTW Document
                                  Document98-1
                                           99 Filed
                                               Filed12/28/20
                                                     12/22/20 Page
                                                               Page44ofof11
                                                                          11




                 d.       In the case of depositions and other pretrial testimony, by written notice
                          sent to all parties and to the court reporter within fourteen (14) days 1 after
                          receiving a copy of the transcript thereof whether the transcript or any
                          portion thereof is to be designated “CONFIDENTIAL” or “HIGHLY
                          CONFIDENTIAL.” During this period, the entire transcript shall be
                          treated as “HIGHLY CONFIDENTIAL,” unless the disclosing party
                          consents to less confidential treatment of the information. If no such
                          designation is made within such fourteen (14) days, the entire deposition
                          will be considered not to be “CONFIDENTIAL” or “HIGHLY
                          CONFIDENTIAL.”

                 e.       By letter to all parties, the receiving party may designate
                          “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” any documents or
                          things produced that contain its confidential information but that were not
                          so designated by the producing party. Within ten (10) days, the producing
                          party will then re-produce such documents with the new designation as
                          above.

                 f.       The inadvertent failure to designate information as “CONFIDENTIAL” or
                          “HIGHLY CONFIDENTIAL” does not constitute a waiver of such
                          designation and a designating party may designate information after
                          disclosure, with the effect that such information is thereafter subject to the
                          protections of this Protective Order and that any disclosure prior to such
                          designation shall not be deemed a violation of this Protective Order. In the
                          event that a receiving party in good faith discloses information that had
                          been inadvertently not designated as “CONFIDENTIAL” or “HIGHLY
                          CONFIDENTIAL” when originally produced, such receiving party shall
                          take all reasonable steps to have the person or entity return or destroy the
                          information or ESI to counsel for the receiving party. The designating
                          party may request that a disclosing party identify all persons or entities to
                          whom they have disclosed the information or ESI, or petition the Court for
                          redress if necessary.

        4.       It is the responsibility of counsel to maintain materials designated as
                 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in a secure manner and
                 appropriately identified so as to allow access to such information only to such
                 persons and under such terms as is permitted under this Protective Order.

Challenge to Designations.

        5.       In the event a party challenges another party’s “CONFIDENTIAL” or “HIGHLY
                 CONFIDENTIAL” designation, counsel shall make a good faith effort to resolve
                 the dispute, and in the absence of a resolution, the challenging party may seek
                 resolution by the Court. Nothing in this Protective Order constitutes an admission
1
 For avoidance of doubt, all references to “days” herein mean calendar days and the parties shall compute any
period of time in accordance with Rule 6 of the Federal Rules of Civil Procedure, Local Civil Rule 6.4, and any
order entered by the Court.

                                                         3
   Case
    Case1:19-cv-06197-LTS-OTW
         1:19-cv-06197-LTS-OTW Document
                                Document98-1
                                         99 Filed
                                             Filed12/28/20
                                                   12/22/20 Page
                                                             Page55ofof11
                                                                        11




           by any party that “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
           information disclosed in this case is relevant or admissible. Each party reserves
           the right to object to the use or admissibility of the “CONFIDENTIAL” or
           “HIGHLY CONFIDENTIAL” information.

     6.    Before a producing party produces certain materials designated as “HIGHLY
           CONFIDENTIAL” (as specified in ¶¶ 3(b) and 3(c), supra), the producing party
           shall describe the materials to be so designated and the basis for the designation to
           the receiving party. The receiving party shall have five (5) days to respond and
           state whether the receiving party objects to the proposed designation. The parties
           shall then follow the procedures set forth in ¶ 5, supra. If the receiving party fails
           to respond within five (5) days, the producing party may proceed to produce the
           materials at issue and designate them as “HIGHLY CONFIDENTIAL.”

Disclosure and Use of CONFIDENTIAL and HIGHLY CONFIDENTIAL Discovery
Material.

     7.    Discovery Material designated as “CONFIDENTIAL” or “HIGHLY
           CONFIDENTIAL” may only be used by a receiving party for purposes of
           preparation, trial and appeal of this Action, or in related actions between these
           parties. However, nothing in this Protective Order shall limit or restrict any
           designating party from using its own “CONFIDENTIAL” or “HIGHLY
           CONFIDENTIAL” information for any purpose. Nothing in this Protective Order
           precludes either party from seeking a further order of the Court pursuant to Fed.
           R. Civ. P. 26(c).

     8.    “CONFIDENTIAL” information may be disclosed by a receiving party to the
           following individuals, provided that such individuals are informed of the terms of
           this Protective Order:

           a.     The party’s authorized representatives responsible for overseeing its legal
                  affairs and any current employee, officer, or director of the party assisting
                  in the defense or prosecution of, or making a determination with respect
                  to, the Action, or, in the case of an individual party, the party himself or
                  herself;

           b.     In-house counsel for the party involved in the litigation, and their
                  supporting personnel such as paralegals, legal secretaries, data entry clerks
                  and legal clerks;

           c.     Outside counsel for the party involved in the litigation, and their
                  supporting personnel such as paralegals, legal secretaries, data entry clerks
                  and legal clerks;

           d.     Service vendors engaged by outside counsel representing the party, to the
                  extent reasonably necessary to assist in the conduct of the Action;



                                             4
Case
 Case1:19-cv-06197-LTS-OTW
      1:19-cv-06197-LTS-OTW Document
                             Document98-1
                                      99 Filed
                                          Filed12/28/20
                                                12/22/20 Page
                                                          Page66ofof11
                                                                     11




        e.      A consulting or testifying expert engaged by outside litigation counsel in
                connection with this Action for the party, and his or her professional staff,
                provided that such person signed an undertaking in the form of Exhibit A
                attached hereto;

        f.      The Court and any appellate court, and their judicial and administrative
                employees, court reporters, video reporters, and jurors in connection with
                proceedings in this Action;

        g.      A mediator or other third party (and his or her support personnel) who is
                appointed by the Court or retained by the parties in connection with this
                Action, provided that such person signed an undertaking in the form of
                Exhibit A attached hereto;

        h.      Any person indicated on the face of a document to be the author,
                addressee or a copy recipient of the document, provided that such person
                is notified that such Discovery Material is subject to this Protective Order
                and is not provided with copies of such Discovery Material for his or her
                retention;

        i.      Outside or in-house counsel for insurance companies or other indemnitors
                of the party from which the party claims coverage or that are providing
                coverage for claims;

        j.      Any prospective witness to the extent reasonably necessary in connection
                with any actual or potential testimony that the witness may give in this
                Action or the preparation thereof, provided that such person signed an
                undertaking in the form of Exhibit A attached hereto. All persons
                identified solely in this subparagraph shall not be permitted to retain any
                such Discovery Material after they have given their testimony;

        k.      Any witness or deponent (and counsel for the witness or deponent) to the
                extent reasonably necessary in connection with their testimony in this
                Action or the preparation thereof. All persons identified solely in this
                subparagraph shall be advised of the contents of this Protective Order and
                shall not be permitted to retain any such Discovery Material;

        l.      Any other person upon order of the Court, or such other person as the
                parties’ counsel may agree in writing.

  9.    “HIGHLY CONFIDENTIAL” information may only be disclosed by a receiving
        party to individuals in categories 8(b), 8(c), 8(d), 8(e), 8(f), 8(g), 8(h), 8(i), 8(j),
        8(k), or 8(l) above provided that such individuals are informed of the terms of this
        Protective Order.

  10.   Before disclosing any “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
        Discovery Material to any person referred to in subparagraphs 8(e), 8(g), or 8(j)
        above, counsel for the party or non-party making the disclosure shall provide such

                                           5
    Case
     Case1:19-cv-06197-LTS-OTW
          1:19-cv-06197-LTS-OTW Document
                                 Document98-1
                                          99 Filed
                                              Filed12/28/20
                                                    12/22/20 Page
                                                              Page77ofof11
                                                                         11




             person with a copy of this Protective Order, and such person shall sign an
             undertaking in the form attached as Exhibit A hereto stating that such person has
             read this Protective Order and agrees to be bound by its terms. Counsel shall
             retain a copy of each signed Exhibit A.

Non-Party Information.

      11.    The existence of this Protective Order shall be disclosed to any person producing
             Discovery Material. Any such person may designate Discovery Material as
             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” pursuant to this Protective
             Order.

Personally Identifying Information.

      12.    Any Personally Identifying Information (“PII”) (e.g., medical and other health
             information, social security numbers, financial account numbers, passwords, and
             information that may be used for identity theft) contained in the Discovery
             Material must be redacted by the producing party. Redactions applied solely to
             protect PII shall bear the text “REDACTED—PII” or similar language.

      13.    The inadvertent failure to redact PII in the Discovery Material does not constitute
             a waiver of such protection and the producing party may provide replacement
             Discovery Material containing PII redactions. In the event that a receiving party
             in good faith discloses information that had been inadvertently not redacted as PII
             when originally produced, such receiving party shall take all reasonable steps to
             have the person or entity return or destroy the information or ESI to counsel for
             the receiving party. The designating party may request that a receiving party
             identify all persons or entities to whom they have disclosed the information or
             ESI, or petition the Court for redress if necessary.

Privileged Information.

      14.    If Discovery Material produced in discovery is subject to a claim of attorney-
             client privilege, work-product protection, or any other applicable privilege or
             protection, the producing party shall follow the procedures set forth in Federal
             Rule of Civil Procedure 26(b)(5)(A) and Local Civil Rule 26.2. Any party
             opposing a producing party’s assertion of privilege or protection shall not assert
             as a ground for opposing such an assertion that the producing party waived any
             privilege or protection because of inadvertent production in this Action.

      15.    The production of privileged or protected Discovery Material, whether
             inadvertent or otherwise, is not a waiver of the privilege or protection from
             discovery in this case or any other federal or state proceeding. This Protective
             Order shall be interpreted to provide the maximum protection allowed by Federal
             Rule of Evidence 502(d).

      16.    Nothing contained herein is intended to or shall serve to limit a party’s right to
             conduct a review of documents, ESI or information (including metadata) for

                                               6
    Case
     Case1:19-cv-06197-LTS-OTW
          1:19-cv-06197-LTS-OTW Document
                                 Document98-1
                                          99 Filed
                                              Filed12/28/20
                                                    12/22/20 Page
                                                              Page88ofof11
                                                                         11




              relevance, responsiveness and/or segregation of privileged and/or protected
              information.

       17.    The parties agree that employing electronic keyword searching to identify and
              prevent disclosure of privileged material constitutes reasonable steps to prevent
              disclosure under Federal Rule of Evidence 502(b)(2).

Filing Designated Discovery Material.

       18.    Notwithstanding the designation of Discovery Material as “CONFIDENTIAL” or
              “HIGHLY CONFIDENTIAL” in discovery, there is no presumption that such
              information shall be filed with the Court in redacted form or under seal. The
              parties shall follow the Court’s procedures with respect to filing materials in
              redacted form or under seal.

Use of Designated Discovery Material in Court.

       19.    The parties agree to meet and confer concerning the use of any
              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material at
              hearings or at the trial of this action not fewer than three (3) days prior to any
              such hearing or trial. Where a hearing or trial is scheduled on less than three (3)
              days’ notice, the parties agree to meet and confer as soon as practicable after
              receiving notice. The use of “CONFIDENTIAL” or “HIGHLY
              CONFIDENTIAL” Discovery Material at hearings or at trial shall not cause such
              Discovery Material to lose its status as “CONFIDENTIAL” or “HIGHLY
              CONFIDENTIAL” Discovery Material.

Final Disposition.

       20.    At the conclusion of the Action (including all appeals), Discovery Material
              designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and any
              copies thereof shall be promptly (and in no event later than 30 days after entry of
              final judgment no longer subject to further appeal) returned to the producing party
              or certified as destroyed, except that the parties’ counsel shall be permitted to
              retain their working files on the condition that those files will remain protected.

        SO STIPULATED AND AGREED.


   By: /s/ Kari Parks                              By: /s/ Michael G. Bongiorno
   Ryan Whalen                                     Michael G. Bongiorno
   Kari Parks                                      Andrew Goldman
   Gusrae Kaplan Nusbaum PLLC                      Wilmer Cutler Pickering
   120 Wall Street, 25th Floor                       Hale and Dorr LLP
   New York, New York 10005                        7 World Trade Center
   (212) 269-1400                                  250 Greenwich Street
                                                   New York, New York 10007
                                                   (212) 230-8800

                                               7
 Case
  Case1:19-cv-06197-LTS-OTW
       1:19-cv-06197-LTS-OTW Document
                              Document98-1
                                       99 Filed
                                           Filed12/28/20
                                                 12/22/20 Page
                                                           Page99ofof11
                                                                      11




rwhalen@gusraekaplan.com                    michael.bongiorno@wilmerhale.com
kparks@gusraekaplan.com                     andrew.goldman@wilmerhale.com

Counsel for Kay Johnson                     Jonathan D. Rosenfeld (pro hac vice)
                                            Wilmer Cutler Pickering
                                              Hale and Dorr LLP
                                            60 State Street
                                            Boston, Massachusetts 02109
                                            (617) 526-6000
                                            jonathan.rosenfeld@wilmerhale.com

                                            Counsel for Defendants and Nominal
                                            Defendant

SO ORDERED.

___________________
Ona T. Wang         Date:    12/28/20
United States Magistrate Judge




                                        8
    Case
     Case1:19-cv-06197-LTS-OTW
          1:19-cv-06197-LTS-OTW Document
                                 Document98-1
                                          99 Filed
                                              Filed12/28/20
                                                    12/22/20 Page
                                                              Page10
                                                                   10ofof11
                                                                          11




                                          EXHIBIT A

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 KAY JOHNSON, both individually and
 derivatively on behalf of NATIONAL HOLDINGS
 CORPORATION,

                       Plaintiff,

        v.                                                   No. 19-cv-06197-LTS-OTW

 NATIONAL SECURITIES CORPORATION,
 NATIONAL ASSET MANAGEMENT, INC.,
 NATIONAL HOLDINGS CORPORATION,
 MICHAEL MULLEN, GLENN WORMAN,
 BILLY GROENEVELD, DANIEL ORTEGA,
 RENE KAGEFF, MICHAEL SINGER, DANIEL
 HUME, JEFFREY GARY, ROBERT
 FAGENSON, ATHANASSIOS MICHAS A/K/A
 NASSOS MICHAS, BARBARA CREAGH, and
 JOHN DOES 1-10,

                       Defendants

 and

 NATIONAL HOLDINGS CORPORATION,

                       Nominal Defendant.



                               CONFIDENTIALITY AGREEMENT

       I hereby affirm that:

         Information, including documents and things, designated as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL” as defined in the Protective Order entered in the above-captioned
action (hereinafter “Protective Order”) may be provided to me pursuant to the terms and
restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with and to be
bound by such terms.
    Case
     Case1:19-cv-06197-LTS-OTW
          1:19-cv-06197-LTS-OTW Document
                                 Document98-1
                                          99 Filed
                                              Filed12/28/20
                                                    12/22/20 Page
                                                              Page11
                                                                   11ofof11
                                                                          11




       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

         I agree not to use any information designated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” disclosed to me pursuant to the Protective Order except for purposes of the
above-captioned litigation and not to disclose any such information to persons other than those
specifically authorized by said Protective Order, without: (i) the express written consent of the
party who designated such information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
or (ii) order of this Court. I also agree to notify any stenographic, clerical or technical personnel
who are required to assist me of the terms of this Protective Order and of its binding effect on
them and me.

        To the extent I am permitted under the terms of the Protective Order to retain documents
or materials designated as or containing “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
information, I understand that I am to retain all such documents or materials in a secure manner,
and that all such documents and materials are to remain in my custody until the completion of
my assigned duties in this matter, whereupon all such documents and materials, including all
copies thereof, and any writings prepared by me containing any “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL” information are to be returned to counsel who provided me with
such documents and materials.

DATED: ____________________________



Signature


____________________________________
Printed Name




                                                  2
